265 S.W.3d 434 (2007)
Ryan Michael HUBBARD, Appellant,
v.
The STATE of Texas, Appellee.
No. 01-07-00671-CR.
Court of Appeals of Texas, Houston (1st Dist.).
August 30, 2007.
Bryan K. Savoy, Houston, for appellant.
William J. Delmore III, Asst. Dist. Atty., Houston, for state.
Panel consists of Justices NUCHIA, HANKS, and BLAND.


*435 OPINION
PER CURIAM.
Appellant, Ryan Michael Hubbard, attempts to appeal from a July 3, 2007 Judgment of Contempt and Commitment Order, sentencing him to 180 days in jail for violating a "no contact" bail condition. Appellant has filed a notice of appeal "from the judgment of Contempt of Court. . . ." It is well established that there is no right of appeal from an order of contempt. Ex parte Moorehouse, 614 S.W.2d 450, 451 (Tex.Crim.App.1981). Rather, "the normal course of any review of a contempt order regarding criminal law matters is by an application for writ of habeas corpus filed in [the Court of Criminal Appeals]." Id. (internal quotations omitted). Thus, our court lacks jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of jurisdiction. Id. at 452.